Citation Nr: 1213637	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-00 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (diabetes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, friend


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.  At separation he was transferred to the Army Reserve.  He has reported some periods at training camp prior to discharge from the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at a January 2012 hearing.  The Veteran also testified at a hearing before a decision review officer (DRO) at the RO in April 2010.


FINDINGS OF FACT

1.  The Veteran was not shown to have been exposed to herbicides.

2.  Diabetes was not shown to be present during active military service or within one year of service.

3.  Diabetes was not shown to have onset during a period of active duty for training (ACDUTRA).


CONCLUSION OF LAW

Diabetes was not incurred in or aggravated by service or in ACDUTRA, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in January 2009 which explained the types of evidence that VA would obtain on behalf of the Veteran and the types of evidence VA could request on his behalf.  The January 2009 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records from the Veteran's period of active service, Form DA-20 Enlisted Qualification Record and Record of Assignments, VA treatment records, private treatment records, written statements submitted on behalf of the Veteran, and transcripts of the Veteran's testimony at the April 2010 and January 2012 hearings.  

In this case, the Veteran's service treatment records (STRs) from his time in the Army Reserves, including those associated with a medical discharge from the Reserves, are unavailable through no fault of the Veteran.  The Veteran attempted to obtain these records on his own behalf, but was informed by the National Personnel Records Center that all of his service treatment records had been sent to VA.  The records which were sent to VA do not include any treatment records from the Veteran's time in the Reserves.  There is no indication that a copy of these records may be obtained from another source.  The Board acknowledges its heightened obligation to consider carefully the benefit of the doubt rule in cases where the Veteran's service treatment records are unavailable through no fault of the Veteran.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran was not afforded a VA examination in this case.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination because the record does not contain any competent and credible evidence that the Veteran's diabetes may be associated with his military service or with a service connected disability

Service connection

The Veteran contends that his diabetes was incurred in service.  VA treatment records show that the Veteran is currently diagnosed with diabetes.


Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including diabetes, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active military service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In the context of Reserve or National Guard service, active military service is defined to include any period of ACDUTRA in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).  

While certain chronic diseases that are set forth in 38 C.F.R. § 3.309(a)  are also generally subject to a presumption of in-service incurrence if manifest to a compensable degree within one year after active service, this does not apply to ACDUTRA and INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

With regard to claims alleging disability due to exposure to herbicides, a Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den.  129 S.Ct. 1002 (2009).  If a Veteran was exposed to a herbicide agent, certain diseases listed at 38 C.F.R.§ 3.309(e) will be considered service connected even though there is no record of such disease in service.  These diseases include diabetes.  38 C.F.R. § 3.309(e).  

VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See  59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449,. 57586-57589 (1996).  Notwithstanding the foregoing, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown,  34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran's service treatment records do not show that he was diagnosed with diabetes while he was in service from September 1963 to September 1965.  At the time of the Veteran's separation physical examination from his period of active service in July 1965 his urine was negative for sugar or albumin.  

The Veteran was medically disqualified from continued service in the Army Reserve in April 1968.  The reason for the medical disqualification is not set forth and as previously noted these records could not be obtained.  The Veteran contends that he was discharged from the Reserve due to his diabetes.

The service department indicated that the Veteran did not have any service in Vietnam, and no such service is indicated on his Record of Assignments.  The Veteran does not contend that he went to Vietnam.  Rather, he contends that he was exposed to herbicides at Fort Ritchie, Maryland.  A document called "Agent Orange Herbicide Tests and Storage in the United States," by the Office of Public Health and Environmental Hazards, indicates that herbicides were used at Fort Ritchie in 1956-1957 and in 1963.  The 1963 field trials were carried out by personnel from the U.S. Army Biological Laboratories.  A Department of Defense (DoD) document confirms these uses of herbicides.  There is no evidence of the use of herbicides at Fort Ritchie after 1963.  The Veteran's Record of Assignments shows that he was at Fort Ritchie from February 1964 to September 1965.  Therefore, he was not at Fort Ritchie during the period of time when herbicides were used there.  Additionally, the Veteran was assigned to the military police there and there is no evidence that he ever worked for the Army Biological Laboratories.  At his April 2010 hearing the Veteran testified that while he was stationed at Fort Ritchie he was unaware that herbicides were used there and did not see any spraying of herbicides.  Therefore, exposure to herbicides has not been shown.  

Private treatment records show a long history of treatment for diabetes, although there are no records pertaining to the initial diagnosis of diabetes.  According to the Veteran, these records had been destroyed due to their age.  Most available records date the Veteran's diabetes to approximately 1967 or 1968, although one record indicates that the Veteran had been diabetic since 1966.  A July 1973 private treatment record indicated that the Veteran had been diabetic for approximately 6 years.  A December 1975 private treatment record indicated that the Veteran's diabetes had been well controlled for eight years.  A December 1976 private treatment record indicated that the Veteran had an eight year history of diabetes.  A February 1981 private treatment record indicates that the Veteran had been diabetic for 15 years.  A September 1984 record indicated that the Veteran was now 44 and had been diabetic since approximately age 32.  An August 1993 private treatment record indicated that the Veteran had diabetes for 24 years.  

A friend of the Veteran wrote that he knew the Veteran since 1966 and was aware of the Veteran having bouts of incapacitation due to diabetes since 1967.  The Veteran's friend wrote that the Veteran was diagnosed with diabetes in 1967 and was discharged from the Army Reserves in 1968 due to complications from diabetes.

The Veteran testified at a DRO hearing in April 2010.  He testified that his duties at Fort Ritchie involved being in the mountains and then guarding a radar site.  He was not aware of Agent Orange being used there at the time and he never saw anything being sprayed.  He thought that he was diagnosed with diabetes before 1968.  He believed that it was around 1967, while he was still in the Reserves.  He was diagnosed with diabetes after his first annual training but before the second.  He was told he was being discharged from the Reserves due to diabetes.  He was urinating all the time and someone he worked with told him that he should be tested for diabetes.  However, instead of being tested he ended up being in the hospital for 15 days because his blood sugar was well over 400.  He did not know anything about diabetes when he was first diagnosed.  He started having symptoms of frequent urination after his first Reserve summer camp but before the second; he believed it was around September 1966.  His siblings did not have diabetes.  

The Veteran testified at another hearing in January 2012.  At that time he reported that he experienced frequent urination since he was in service around September 1965.  He believed that he was told his urine looked sugary at his separation physical.  He was recommended to see a doctor by an associate of his and he went to the doctor, who gave him a shot of insulin and told him that he was going to the hospital the next morning.  He was then hospitalized at Harrisburg Hospital for 15 days.  He was unable to get records from Harrisburg Hospital because it was too long ago and they did not keep the records.  He believed that he was diagnosed with diabetes in 1965.  Shortly after that he was discharged from the Reserves but he was not really told why.  He believed that his doctor must have told the Reserves that the Veteran had diabetes because he had no other medical problems at that time. The Veteran's friend testified that she knew the Veteran for about seven years and was helping him with his claim.  They had tried to find documentation showing why the Veteran was discharged from the Reserves but they were unable to get it.  The Veteran's relatives do not have diabetes.  

The evidence does not show that the Veteran's diabetes was present in service or within one year of service, nor is there any evidence that it onset during a period of ACDUTRA with the Reserves.  The Veteran's July 1965 discharge physical indicated that there was no sugar or albumin in his urine.  His private treatment records, for the most part, date his diabetes to around 1967, which is more than one year after his service ended in September 1965.  There is one record from the 1980s that dates the Veteran's diabetes to 1966, but earlier records indicate that the Veteran was diabetic since 1967 or 1968, and records that were written closer to the time when the Veteran was diagnosed are more reliable.  The written statement from the Veteran's friend indicated that he knew the Veteran since 1966 and that the Veteran had trouble with diabetes beginning in 1967.  At his hearing in April 2010 the Veteran testified that he was diagnosed with diabetes around 1967, although he had problems with frequent urination prior to that since around September 1966.  While the Veteran might have had problems with frequent urination since around a year after his service, this does not establish that the Veteran actually had diabetes within one year of being discharged from the Army.  

Although the Veteran testified in January 2012 that he had symptoms of diabetes while he was in service and was diagnosed in 1965, this testimony is not credible.  It is contradicted by the Veteran's treatment records and his testimony at the earlier April 2010 hearing when he testified that he was not diagnosed with diabetes until after his first summer camp with the Reserves and he dated the onset of his symptoms of frequent urination to approximately September 1966.  The Veteran's earlier testimony is more credible, given that it was the first time the Veteran had to relate the events surrounding his diagnosis of diabetes, and he would have had no reason to falsely state that he was diagnosed with diabetes later than he really was.  In contrast, at the time of the January 2012 hearing, the Veteran knew that in order to establish service connection he had to show his diabetes onset within one year of service and that his prior testimony dating his diagnosis to 1967 did not establish this.  Therefore, he had an incentive to date the onset of his diabetes to an earlier time than he had previously.

It also is not shown that the Veteran's diabetes onset during a period of active duty for training.  Notably, the Veteran did not even contend that his diabetes onset during a period of ACDUTRA.  At his April 2010 hearing the Veteran testified that he was diagnosed with diabetes after his first summer camp but before the second scheduled summer camp.  While the Veteran was medically discharged from the Reserve, possibly due to diabetes, even assuming the discharge was in fact related to the Veteran's diabetes this does not establish that diabetes onset during a period of ACDUTRA.  A medical discharge from the Reserve for a medical problem does not establish that such problem occurred during a period of ACDUTRA.  It also does not establish that diabetes onset within one year of the Veteran's discharge from active service given that the Veteran was discharged from the Reserve in April 1968, which is more than two years after his discharge from active military service.

While the Veteran may believe that he had undiagnosed diabetes within one year of his service, as a layperson he is not competent to diagnose diabetes and an actual medical diagnosis did not occur until more than a year after his service ended in September 1965.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for diabetes is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


